In an action to recover damages for personal injuries, the defendant appeals from so much of an order of the Supreme Court, Queens County (Dollard, J.), dated February 24, 2003, as denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff sustained injuries after she slipped and fell on leaves and other debris that had accumulated at the base of an exterior stairway while exiting her apartment building. The defendant owned the subject building. The defendant moved for summary judgment dismissing the complaint claiming that it did not have notice of the allegedly dangerous condition. The Supreme Court denied the motion. We reverse.
The defendant established its prima facie entitlement to summary judgment through the submission of the deposition testimony of its building caretaker (see Gooding v Waldbaum, Inc., 300 AD2d 282 [2002]; Grant v Radamar Meat, 294 AD2d 398 [2002]). In opposition, the plaintiff failed to raise a triable issue of fact that the defendant had constructive notice or actual knowledge of a recurring dangerous condition (see Anderson v Central Val. Realty Co., 300 AD2d 422 [2002]). As such, the Supreme Court erred in denying the motion for summary judgment. Prudenti, EJ., Goldstein, Luciano and Cozier, JJ., concur.